Pasquale Condominium Bd. of Mgrs. v 1094 Group, LLC (2022 NY Slip Op 04445)





Pasquale Condominium Bd. of Mgrs. v 1094 Group, LLC


2022 NY Slip Op 04445


Decided on July 8, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, NEMOYER, AND WINSLOW, JJ.


298 CA 21-01184

[*1]THE PASQUALE CONDOMINIUM BOARD OF MANAGERS AND THE PASQUALE HOMEOWNERS ASSOCIATION, PLAINTIFFS,
v1094 GROUP, LLC, 10 ELLICOTT SQUARE COURT CORPORATION, DEFENDANTS-RESPONDENTS, R.E. KRUG CORP. AND CONCEPT CONSTRUCTION CORP., DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP, BUFFALO (ELIZABETH A. KRAENGEL OF COUNSEL), FOR DEFENDANT-APPELLANT CONCEPT CONSTRUCTION CORP.
RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (AARON W. KNIGHTS OF COUNSEL), FOR DEFENDANT-APPELLANT R.E. KRUG CORP.
WOODS OVIATT GILMAN LLP, BUFFALO (WILLIAM ELMER BRUECKNER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.
HURWITZ & FINE, P.C., BUFFALO (MICHAEL F. PERLEY OF COUNSEL), FOR PLAINTIFFS. 

	Appeals from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered August 5, 2021. The order granted the motion of defendants 1094 Group, LLC, and 10 Ellicott Square Court Corporation to dismiss the cross claims filed against them by defendants Concept Construction Corp. and R.E. Krug Corp. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in The Pasquale Condominium Bd. of Mgrs. v 1094 Group, LLC ([appeal No. 1] — AD3d — [July 8, 2022] [4th Dept 2022]).
Entered: July 8, 2022
Ann Dillon Flynn
Clerk of the Court